
	

113 HR 2808 IH: Wasatch Wilderness and Watershed Protection Act
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2808
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain National Forest System land in the
		  Uinta-Wasatch-Cache National Forest in Salt Lake County, Utah, as wilderness,
		  to facilitate a land exchange involving certain land in such National Forest,
		  and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Wasatch Wilderness and
			 Watershed Protection Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Designation of wilderness, Uinta-Wasatch-Cache National
				Forests, Utah.
					Sec. 3. Special management area, Uinta-Wasatch-Cache National
				Forests, Utah.
					Sec. 4. Administrative provisions related to wilderness
				areas.
					Sec. 5. Existing water facilities.
					Sec. 6. Land exchange, Uinta-Wasatch-Cache National Forests,
				Utah.
				
			2.Designation of
			 wilderness, Uinta-Wasatch-Cache National Forests, Utah
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal lands within the
			 Uinta-Wasatch-Cache National Forests in Salt Lake County, Utah, are designated
			 as wilderness and as either a new component of the National Wilderness
			 Preservation System or as an addition to an existing component of the National
			 Wilderness Preservation System:
				(1)Lone Peak
			 Wilderness additionCertain
			 lands in the vicinity of the Lone Peak Wilderness comprising approximately
			 4,602.6 acres, as generally depicted on the map titled Wasatch Wilderness
			 and Watershed Protection Act and revised April 23, 2013 (in this
			 subsection referred to as the map), which shall be added to and
			 administered as part of the Lone Peak Wilderness designated by section 2(i) of
			 Public Law 95–237 (92 Stat. 42).
				(2)Mount Olympus
			 Wilderness additionCertain
			 lands in the vicinity of the Mount Olympus Wilderness comprising approximately
			 2,601.7 acres, as generally depicted on the map, which shall be added to and
			 administered as part of the Mount Olympus Wilderness designated by section
			 102(a)(3) of Public Law 98–428 (98 Stat. 1658).
				(3)Wayne Owens
			 Grandeur Peak/Mount Aire WildernessCertain lands comprising approximately
			 6,202.4 acres, as generally depicted on the map, which shall be known as the
			 Wayne Owens Grandeur Peak/Mount Aire Wilderness.
				(b)Map and
			 description
				(1)Filing and
			 availabilityAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture, acting through the Chief of the Forest Service, shall file with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a map and legal
			 description of each wilderness area designated or expanded by subsection (a).
			 The maps and legal descriptions shall be on file and available for public
			 inspection in the office of the Chief of the Forest Service.
				(2)Force of
			 lawThe maps and legal descriptions filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary of Agriculture may correct clerical and typographical errors in
			 the maps and legal descriptions.
				(c)Special rule for
			 Lone Peak Wilderness additionNotwithstanding the wilderness designation
			 made by subsection (a)(1), the White Pine Reservoir, together with the ingress
			 and egress routes thereto in existence as of the date of the enactment of this
			 Act, shall continue to be operated, maintained, and upgraded as necessary,
			 subject to reasonable requirements to protect wilderness values.
			3.Special
			 management area, Uinta-Wasatch-Cache National Forests, Utah
			(a)DesignationSubject to valid existing rights, the
			 following Federal lands in the Uinta-Wasatch-Cache National Forests are
			 established as special management areas:
				(1)Mt. Aire Special
			 Management AreaCertain lands
			 comprising approximately 1,267.3 acres, as generally depicted on a map titled
			 Wasatch Wilderness and Watershed Protection Act and revised April
			 23, 2013 (in this subsection referred to as the map), which shall
			 be known as the Mt. Aire Special Management Area.
				(2)Mt. Olympus
			 Special Management AreaCertain lands comprising approximately
			 1,962.4 acres, as generally depicted on the map, which shall be known as the
			 Mt. Olympus Special Management Area.
				(3)Twin Peaks
			 Special Management AreaCertain lands comprising approximately
			 6,359.1 acres, as generally depicted on the map, which shall be known as the
			 Twin Peaks Special Management Area.
				(4)Lone Peak
			 Special Management AreaCertain lands comprising approximately
			 1,424.3 acres, as generally depicted on the map, which shall be known as the
			 Lone Peak Special Management Area.
				(b)Maps and
			 descriptions
				(1)Filing and
			 availabilityAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture, acting through the Chief of the Forest Service, shall file with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a map and legal
			 description of each special management area established by subsection (a). The
			 maps and legal descriptions shall be on file and available for public
			 inspection in the office of the Chief of the Forest Service.
				(2)Force of
			 lawThe maps and legal
			 descriptions filed under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary of Agriculture may correct
			 typographical errors in the maps and legal descriptions.
				(c)Management
				(1)In
			 generalThe Secretary of
			 Agriculture shall manage the special management area established by subsection
			 (a) to maintain the presently existing wilderness character of the special
			 management area and the potential for inclusion of the area in the National
			 Wilderness Preservation System.
				(2)Prohibitions
					(A)Permanent
			 roadsPermanent roads may not
			 be established in the special management areas.
					(B)Temporary roads
			 and vehiclesExcept as
			 necessary to meet the minimum requirements for the administration of the
			 special management areas and to protect public health and safety—
						(i)the use of motorized or mechanized
			 vehicles, except as described in paragraph (3), is prohibited in the special
			 management area; and
						(ii)the establishment of temporary roads is
			 prohibited in the special management areas.
						(3)Allowable
			 activitiesThe Secretary of
			 Agriculture may authorize commercial helicopter-assisted skiing and
			 snowboarding activities (known as heliskiing), as authorized on
			 the Federal lands included within the special management areas as of the date
			 of the enactment of this Act, to continue within the special management area.
			 Except as provided in subsection (d), upon the expiration of an authorization
			 in effect as of the date of enactment of this Act for heliskiing, the Secretary
			 may reissue such authorizations in accord with Forest Service
			 procedures.
				(4)Applicable
			 lawAny uses of the Federal
			 lands included within the special management area, including activities
			 described in paragraph (3), shall be carried out in accordance with applicable
			 law.
				(d)Eventual
			 wilderness designation
				(1)TimelineWithin one year from the time in which all
			 commercial helicopter-assisted skiing and snowboarding activities within any
			 special management area established by subsection (a) are no longer authorized
			 or have otherwise terminated within the special management area, the Secretary
			 of Agriculture shall publish notice to that effect in the Federal
			 Register.
				(2)Designation as
			 wildernessThe Federal lands
			 included within a special management area for which notice has been published
			 under paragraph (1) shall be designated as wilderness and added to the National
			 Wilderness Preservation System, effective on the date of the notice, as
			 follows:
					(A)The lands included in the Mt. Aire Special
			 Management Area shall be added to and administered as part of the Wayne Owens
			 Grandeur Peak/Mount Aire Wilderness established by section 2.
					(B)The lands included
			 in the Mt. Olympus Special Management Area shall be added to and administered
			 as a part of the Mount Olympus Wilderness designated by section 102(a)(3) of
			 Public Law 98–428 (98 Stat. 1658) and expanded by section 2.
					(C)The lands included in the Twin Peaks
			 Special Management Area shall be added to and administered as a part of the
			 Twin Peaks Wilderness designated by section 102(a)(4) of Public Law 98–428 (98
			 Stat. 1658).
					(D)The lands included in the Lone Peak Special
			 Management Area shall be added to and administered as part of the Lone Peak
			 Wilderness designated by section 2(i) of Public Law 95–237 (92 Stat. 42) and
			 expanded by section 2.
					4.Administrative
			 provisions related to wilderness areas
			(a)Covered land
			 definedIn this section, the term covered land
			 means—
				(1)the wilderness areas designated or expanded
			 by sections 2 and 3; and
				(2)the special management areas designated by
			 section 3.
				(b)Administration
			 generallySubject to valid rights in existence on the date of the
			 enactment of this Act, land designated as wilderness by section 2 or 3 shall be
			 administered by the Secretary of Agriculture in accordance with—
				(1)the Wilderness Act
			 (16 U.S.C. 1131 et seq.); and
				(2)this Act.
				(c)Treatment of
			 effective date of wilderness act
				(1)In
			 generalWith respect to land
			 designated as wilderness by section 2, any reference in the Wilderness Act (16
			 U.S.C. 1131 et seq.) to the effective date of the Wilderness Act shall be
			 deemed to be a reference to the date of the enactment of this Act.
				(2)Special
			 management areasWith respect
			 to the lands designated as wilderness by section 3, any reference in the
			 Wilderness Act to the effective date of the Wilderness Act shall be deemed to
			 be a reference to the date of the applicable Federal Register notice referred
			 to in section 3(d)(1).
				(d)Fish and
			 wildlifeNothing in this Act shall affect the jurisdiction or
			 responsibility of the State of Utah with respect to wildlife and fish.
			(e)No Buffer
			 Zones
				(1)In
			 generalNothing in this Act shall create a protective perimeter
			 or buffer zone around covered land.
				(2)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 can be seen or heard from within covered land shall not preclude the conduct of
			 the activity or use outside the boundary of the covered land.
				(f)WithdrawalSubject
			 to valid rights in existence on the date of the enactment of this Act, covered
			 land is withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under public land laws;
				(2)location, entry,
			 and patent under mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(g)Acquired
			 LandAny land or interest in land located inside the boundaries
			 of covered land that is acquired by the United States after the date of the
			 enactment of this Act shall become part of the relevant wilderness or special
			 management area and shall be managed in accordance with this Act and other
			 applicable law.
			(h)Fire, insects,
			 and diseaseIn accordance
			 with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the
			 Secretary of Agriculture may take such measures in the covered land as the
			 Secretary determines to be necessary for the control of fire, insects, and
			 diseases, including, as the Secretary determines to be appropriate, the
			 coordination of those activities with a State or local agency.
			5.Existing water
			 facilitiesNothing in this Act
			 affects the ability to continue to maintain the Mount Haven, Mill D Summer
			 Home, Beartrap, and Cardiff water systems that exist as of the date of the
			 enactment of this Act (as shown on the map titled Wasatch Wilderness and
			 Watershed Protection Act and revised April 23, 2013, outside the
			 boundaries of the wilderness additions and special management areas designated
			 by this Act.
		6.Land exchange,
			 Uinta-Wasatch-Cache National Forests, Utah
			(a)DefinitionsIn
			 this section:
				(1)Federal
			 landThe term Federal land means the approximately
			 323 acres of National Forest System land in the Uinta-Wasatch-Cache National
			 Forest in Salt Lake County, Utah, identified as NFS Land to be
			 Conveyed on the map.
				(2)MapThe term map means the map
			 titled Wasatch Wilderness and Watershed Protection Act and revised
			 April 23, 2013, which map shall be on file and available for public inspection
			 in the Office of the Chief of the Forest Service.
				(3)Non-Federal
			 landThe term non-Federal land means the parcels of
			 private land identified as Land to be acquired by USFS on the map,
			 including—
					(A)the approximately 116 acres of private land
			 identified as White Pine parcel on the map, which will be
			 incorporated into the Lone Peak Wilderness as provided in subsection
			 (h)(1);
					(B)the approximately 266 acres of private land
			 identified as Superior parcels on the map, which will be
			 administered as a special management area as provided in subsection
			 (h)(2);
					(C)the approximately 160 acres of private land
			 identified as High Uintas parcel on the map, which will be
			 incorporated into the High Uintas Wilderness as provided in subsection (h)(3);
			 and
					(D)such other lands
			 owned by Snowbird that are acceptable to the Secretary as components of the
			 land exchange authorized and directed by this section, except that such lands
			 may not replace any of the lands identified in a preceding subparagraph.
					(4)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(5)SnowbirdThe
			 term Snowbird means Snowbird Ltd., a Utah Limited
			 Partnership.
				(b)Land
			 exchange
				(1)Authorized and
			 directedIf Snowbird offers
			 to the Secretary the land described in paragraph (2), the Secretary
			 shall—
					(A)accept the land
			 for management as provided in subsection (h); and
					(B)convey and
			 quitclaim to Snowbird all right, title, and interest of the United States in
			 and to the Federal land.
					(2)Snowbird offered
			 landsThe private land
			 offered by Snowbird in the land exchange shall include, in priority order, all
			 right, title, and interest of Snowbird in the parcels identified in
			 subparagraphs (A), (B), and (C) of subsection (a)(3) and such other lands
			 agreed upon as part of the exchange to be conveyed to the United States under
			 subparagraph (D) of such subsection.
				(3)Existing
			 rightsThe conveyance of the
			 Federal land under this section shall be subject to valid existing
			 rights.
				(4)TitleAs a condition on the consummation of the
			 land exchange, title to the non-Federal land must be acceptable to the
			 Secretary, which shall be determined in conformity with the title standards of
			 the Attorney General.
				(5)Compliance with
			 existing lawExcept as
			 otherwise provided in this section, the Secretary shall carry out the land
			 exchange under this section in accordance with section 206 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1716).
				(c)Land
			 descriptions
				(1)Survey
			 requirementThe exact acreage and legal description of the
			 Federal land and non-Federal land to be exchanged under this section shall be
			 determined by surveys approved by the Secretary.
				(2)Reconfiguration
			 of landsBy mutual agreement,
			 the Secretary and Snowbird may reconfigure the land to be exchanged under this
			 section to facilitate management of the land or eliminate fragmented parcels
			 whose management is uneconomical. The use of such reconfiguration authority
			 shall be minimized and involve the smallest quantity of acreage practicable to
			 achieve the objectives of improving management of the exchanged land or
			 eliminating fragmented parcels.
				(d)Valuation
				(1)In
			 generalThe value of the
			 Federal land and the non-Federal land to be exchanged under this
			 section—
					(A)shall be equal, as
			 determined by appraisals conducted in accordance with subsection (e); or
					(B)if not equal, shall be equalized in the
			 manner provided in section 206(b) of the Federal Land Policy and Management Act
			 of 1976 (43 U.S.C. 1716(b)), except that the Secretary may accept cash
			 equalization payments in excess of 25 percent to facilitate the land
			 exchange.
					(2)Deposit and use
			 of cash equalization paymentsAny cash equalization payments received by
			 the Secretary under paragraph (1) shall be deposited into the account
			 established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C.
			 484a). The amounts deposited shall be available, in such amounts as may be
			 provided in advance in appropriation Acts, until expended for the acquisition
			 of lands and interests in lands for the National Forest System.
				(e)AppraisalsSection 206(d) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(d)) shall apply to the appraisal of
			 the Federal land and non-Federal land, including the conservation easement
			 described in subsection (g), to be exchanged under this section, except that
			 the Secretary and Snowbird shall consult with the proposed recipient of the
			 conservation easement in the selection of the appraiser.
			(f)Administrative
			 costsSnowbird shall cover the costs of survey, appraisal, and
			 any other administrative expenses related to the land exchange under this
			 section.
			(g)Conservation
			 easement
				(1)ContingencyThe obligation of the Secretary to
			 consummate the land exchange under this section is contingent upon the
			 execution of a binding agreement to convey a conservation easement, consistent
			 with the terms of this subsection, for the approximately 298 acres of private
			 land identified as Flagstaff parcel on the map from Snowbird
			 to—
					(A)Utah Open Lands (a
			 non-profit land trust incorporated in the State of Utah); or
					(B)another land trust
			 or the Salt Lake City Department of Public Utilities if Utah Open Lands is
			 unwilling to accept conveyance of the conservation easement.
					(2)Required
			 termsExcept as determined to
			 be necessary by the holder of the conservation easement described in paragraph
			 (1) to meet the minimum requirements for the administration of the easement
			 area in its undeveloped state or to protect public health and safety, the
			 conservation easement shall contain the following prohibitions:
					(A)No subdivision.
					(B)No roads, other than temporary roads
			 constructed and used for cleanup of mining areas.
					(C)No commercial enterprises.
					(D)No permanent structures, except structures
			 associated with avalanche control that serve to mitigate avalanche hazards to
			 the Town of Alta, Utah, and Little Cottonwood Canyon Road.
					(3)Occupancy and
			 use of easement areaThe conservation easement shall grant the
			 easement holder sole authority to regulate the occupancy and use of the
			 easement area including—
					(A)the prohibition or
			 restriction of motorized vehicles and equipment; and
					(B)the conduct of
			 avalanche control activities.
					(4)Restoration and
			 remediationThe conservation
			 easement shall reserve, in the fee owner of the land encumbered by the
			 easement, the right to conduct restoration and remediation of hazardous
			 substances from past mining and related construction activities on the
			 land.
				(5)Effect of
			 failure to convey easementIf
			 an entity described in paragraph (1) is unwilling to accept conveyance of the
			 conservation easement subject to the terms provided in this subsection, the
			 Secretary is relieved of any obligation to consummate the land exchange under
			 this section.
				(h)Management of
			 land acquired by the Secretary
				(1)White pine
			 parcelOn acquisition by the
			 Secretary, the parcel identified as White Pine parcel on the map
			 shall be—
					(A)incorporated into
			 the Lone Peak Wilderness established by section 2(i) of Public Law 95–237 (92
			 Stat. 42; 16 U.S.C. 1132 note) and expanded by section 2; and
					(B)administered in
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this
			 Act.
					(2)Superior
			 parcelOn acquisition by the
			 Secretary, the parcel identified as Superior parcel on the map
			 shall be—
					(A)added to the Uinta-Wasatch-Cache National
			 Forests as a special management area; and
					(B)administered in accordance with subsection
			 (c) of section 3, except paragraph (3) of such subsection shall not apply to
			 the parcel and the Secretary may allow avalanche control devices within the
			 parcel for the sole purpose of protecting public health and safety.
					(3)High uintas
			 parcelOn acquisition by the
			 Secretary, the parcel identified as High Uintas parcel on the map
			 shall be—
					(A)incorporated into the Evanston Ranger
			 District of the Uinta-Wasatch-Cache National Forests; and
					(B)administered in accordance with the land
			 and resource management plan for the Uinta-Wasatch-Cache National
			 Forests.
					(4)Other
			 landsOn acquisition by the
			 Secretary of any non-Federal land included in the land exchange pursuant to
			 subsection (a)(3)(D), the acquired land shall be added to and administered as
			 part of the Uinta-Wasatch-Cache National Forest, subject to the laws and
			 regulations applicable to the National Forest System.
				(i)WithdrawalSubject
			 to valid existing rights, the land acquired by the Secretary in the land
			 exchange under this section is withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws relating to mineral and energy leasing.
				(j)Environmental
			 liabilities
				(1)Effect of
			 existence of contaminationIf
			 any of the non-Federal land is determined to be contaminated, including
			 contamination resulting from solid wastes, hazardous wastes or substances,
			 pollutants or contaminants, or other regulated substances, or that the
			 non-Federal land is in a condition that would constitute a violation of any
			 applicable Federal, State, or local laws or regulations related to health,
			 safety, or the environment, and that such contamination or violation existed
			 before the date of the enactment of this Act—
					(A)the Secretary may require that such land,
			 or the contaminated portion of the land, be removed from the exchange before
			 consummation of the land exchange; or
					(B)the Secretary may retain such land in the
			 land exchange, subject to the condition that Snowbird agree to indemnify the
			 United States or Salt Lake City, as appropriate, and pay all costs to restore
			 or remediate any damages caused by the past release, spill, or disposal of
			 hazardous substances, pollutants, or contaminants necessary to bring the land
			 into compliance with all applicable health, safety, and environmental laws, and
			 furthermore, for any discharges or draining from any man-made features on the
			 non-Federal lands which the Secretary retains, Snowbird will obtain, and
			 maintain, in perpetuity, any Federal or State permits that may be or become
			 necessary to comply with applicable health, safety, or environmental
			 laws.
					(2)Conservation
			 easementAcceptance by Utah
			 Open Lands, or another land trust or the Salt Lake City Department of Public
			 Utilities, of the conservation easement described in subsection (g) shall not
			 make the holder of the conservation easement either an owner or operator with
			 respect to the land encumbered by the easement under the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.), nor shall the conveyance of the easement absolve the fee owner of the
			 land of any liability under such Act, the Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.), or any other Federal, State, or local environmental
			 law or regulation.
				(3)Hold
			 harmlessSnowbird shall hold
			 the United States harmless for any liability for the condition of the Federal
			 land received by Snowbird in the land exchange under this section, whether the
			 condition on the Federal land was caused by the negligence of the United
			 States, or the result of any approval by the United States of an authorized
			 activity on the Federal land.
				(4)Exception of
			 federal land from certain covenantsClauses (ii) and (iii) of
			 section 120(h)(3)(A) of the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 6920(h)(3)(A)) shall not apply to the
			 conveyance of the Federal land under this section.
				
